DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the Request for Continued Examination and Amendment filed May 18, 2022.

Claims 1-5, 7, 11-13, and 15-25 are pending in the application.  Claims 1, 24, and 25 are independent claims.

Response to Arguments
Applicant's amendments and arguments filed May 18, 2022 have been fully considered and overcome the previously applied rejections.  However, new rejections are made below in view of Applicant’s amendments.


Claim Objections
Claim 23 is objected because of the following informalities: the claim should apparently recite “wherein the first contact has a first surface away from the sacrificial thin film…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 7, 11, and 15-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO20188151553 A1 to Lee et al. (referred to hereafter as “Lee1”).

Regarding claim 1, Lee1 teaches a light emitting diode {Figure 21}, comprising: an active layer {243}; a first type semiconductor layer {244} with a first type doping; and a second type semiconductor layer {241} with a second type doping different from the first type doping, wherein the first type semiconductor layer and the second type semiconductor layer are disposed at opposite sides of the active layer; a coupling layer {230} disposed on the second type semiconductor layer {241}, wherein the coupling layer {230} has opposite first and second surfaces {top and bottom in the Figure 21 perspective}, the first surface {top of 230} of the coupling layer is in direct contact with the second type semiconductor layer {241}, and the coupling layer consists of a single piece of continuous oxide, nitride, or polymer {silicon oxide}; and a sacrificial thin film {220} in direct contact with the second surface {bottom of 230} of the coupling layer {230}, wherein the coupling layer {230} is disposed between the sacrificial thin film and the second type semiconductor layer.  Figure 21 shows the sacrificial thin film {220} has a thickness less than a total thickness of the first type semiconductor layer {244}, the active layer {243}, the second type semiconductor layer {241} and the coupling layer {230}.

Regarding claim 5 (that depends from claim 1), Lee1 teaches a first contact {252} and a second contact {251}, wherein the first contact {252} is electrically connected to the first type semiconductor layer {244} and the second contact {251} is electrically connected to the second type semiconductor layer {241}.

Regarding claim 7 (that depends from claim 1), Lee1 teaches each of the first type semiconductor layer and the second type semiconductor layer comprises a group II-V semiconductor {paragraph [087]}.

Regarding claim 11 (that depends from claim 1), the Lee1 active layer {243} can emit a light and the light penetrates through the sacrificial thin film {220} to the outside of the light emitting diode.

Regarding claim 15 (that depends from claim 5), Lee1 teaches the first contact {252} has a first surface away the sacrificial thin film {220} and the first type semiconductor layer {241} has a second surface away the sacrificial thin film {220}, and wherein the second surface is closer to the sacrificial thin film than the first surface.

Regarding claim 16 (that depends from claim 5), Lee1 teaches the second contact {251} is devoid of overlapping the active layer {243} in a vertical direction.

Regarding claim 17 (that depends from claim 5), Lee1 teaches an insulating layer {260} between the first type semiconductor layer {244} and the second contact {251}.

Regarding claim 18 (that depends from claim 17), Lee1 teaches the second type semiconductor layer {244} comprises a first sidewall {upper right side portion of 244} and a second sidewall {left side portion of 244}, the first sidewall is closer to the second contact {251} than the second sidewall in a horizontal direction, the insulating layer {the  insulating layer running between 251 and 252 over the Lee1 device} covers the first sidewall {upper right side portion of 241} without covering the second sidewall {left side portion of 241}.

Regarding claim 19 (that depends from claim 17), Lee1 teaches the sacrificial thin film {220} comprises a third sidewall {left sidewall of 220} not covered by the insulating layer {the insulating layer running between 251 and 252 over the Lee1 device}.

Regarding claim 20 (that depends from claim 19), Lee1 teaches the second type semiconductor layer {241} comprises a first sidewall {uppermost right side portion of 241 (to the left of 251)} and a second sidewall {left side portion of 241}, the first sidewall is closer to the second contact {251} than the second sidewall in a horizontal direction, the insulating layer {the  insulating layer running between 251 and 252 over the Lee1 device} covers the first sidewall without covering the second sidewall.

Regarding claim 21 (that depends from claim 17), Lee1 teaches the coupling layer {230} comprises a fourth sidewall {left sidewall of 230} not covered by the insulating layer {the  insulating layer running between 251 and 252 over the Lee1 device}.

Regarding claim 22 (that depends from claim 21), Lee1 teaches the second type semiconductor layer {141} comprises a first sidewall {upper right side portion of 141} and a second sidewall {left side portion of 141}, the first sidewall is closer to the second contact {151} than the second sidewall in a horizontal direction, the insulating layer {the  insulating layer running between 151 and 152 over the Lee1 device} covers the first sidewall {upper right side portion of 141} without covering the second sidewall {left side portion of 141}.

Regarding claim 23 (that depends from claim 17), Lee1 teaches the first contact {252} has a first surface {top portion of 252 that is not covered by 260} away the sacrificial thin film {220} and the first surface is devoid of being covered by the insulating layer {260}.

Regarding claim 24, Lee1 teaches a light emitting diode {Figure 21}, comprising: an active layer {243}; a first type semiconductor layer {244} and a second type semiconductor layer {241} disposed at opposite sides of the active layer; a coupling layer {230} disposed on the second type semiconductor layer, wherein the coupling layer {230} is in direct contact with the second type semiconductor layer {241}; and a sacrificial thin film {220} disposed on the coupling layer, wherein the coupling layer {230} is disposed between the sacrificial thin film {220} and the second type semiconductor layer {241}, and the sacrificial thin film {220} has a thickness less than a total thickness of the first type semiconductor layer, the active layer, the second type semiconductor layer and the coupling layer {Figure 21}, and the sacrificial thin film {220} and the coupling layer {230} are configured to allow light emitted from the active layer {243} to propagate through the sacrificial thin film and the coupling layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 13 is rejected under 35 U.S.C. 103 as unpatentable over Lee1.

Regarding claim 13 (that depends from claim 1), it would have been obvious to have p-type and n-type layers for the Lee1 LED to function and thus obvious to have the Lee1  second type semiconductor layer be p-type and the Lee1 first type semiconductor layer be n-type.

Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as unpatentable over Lee1 in view of U.S. Published Patent Application No. 20210036187 A1 to Lee et al. (referred to hereafter as “Lee2”).
Regarding claim 3 (that depends from claim 1), Lee1 does not explicitly state the sacrificial thin film {220} has a thickness less than 3 µm.  Lee2 teaches using a sacrificial thin film with a thickness that can be “20 nm” (Lee2 paragraph [0198])}.  It would have been obvious to one of ordinary skill in the art to substitute such a known sacrificial film thickness of the Lee1 sacrificial film thickness as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.
Regarding claim 4 (that depends from claim 1), Lee1 does not appear to explicitly state that the sacrificial thin film {220} comprises gallium nitride (GaN), aluminum gallium nitride (AlGaN), indium gallium nitride (InGaN), aluminum indium gallium nitride (AlInGaN), or aluminum nitride (AIN).  Lee2 teaches the sacrificial thin film {120} can be a nitride (paragraph [0196]) and also mentions several gallium based materials that could be used.  It thus would have been obvious to use a gallium based nitride for the Lee thin film 120 and thus for such film to comprise gallium nitride (GaN), aluminum gallium nitride (AlGaN), indium gallium nitride (InGaN), aluminum indium gallium nitride (AlInGaN), or aluminum nitride (AlN).  It would have been obvious to one of ordinary skill in the art to substitute such known sacrificial film materials for the Lee1 sacrificial film as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.Regarding claim 12 (that depends from claim 5), Lee1 does not appear to explicitly teach a substrate and a connector on the substrate, wherein the first contact and the second contact connect the substrate by the connector.  Lee2 Figure 13 shows a substrate {430} and a connector {CE and AE} on the substrate, wherein the first contact {152} and the second contact {151} connect the substrate {430} by the connector {CE and AE}. It would have been obvious to combine the Lee2 substrate and connector so that the Lee1 device could be surface mounted.

Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over Lee1 in view of U.S. Published Patent Application No. 20160141474 A1 to Huang et al. (referred to hereafter as “Huang”).

Regarding claim 2 (that depends from claim 1), Lee1 does not appear to explicitly state that the second type semiconductor layer {141} comprises a roughened top surface, and the roughened top surface is in direct contact with the coupling layer {the combination of 130 and 170}.  Huang Figure 3B shows that it was known to provide a second semiconductor layer {Huang 160} that comprises a roughened top surface in contact with a coupling layer {Huang 190C1} to “improve the light emitting uniformity of the whole light emitting device” (Huang paragraph [0057]).  It would have been obvious to combine the Huang roughened top surface with the Lee device in order to improve the light emitting uniformity of the whole Lee1 light emitting device.

Allowable Subject Matter

Claim 25 is allowable.  The following is a statement of reasons for the indication of allowable subject matter: the art of record, including Lee1 and Lee2, does not appear to show the combination of features of the light emitting diode of claim 25 including first and second contacts electrically connected to first and second type semiconductor layers; a coupling layer disposed on the second type semiconductor layer directly  contacting the second type semiconductor layer; the coupling layer between a sacrificial thin film and the second type semiconductor layer with an insulating layer spaced apart from the second contact and covering sidewalls of the active layer, the first type semiconductor layer, and the second type semiconductor layer and with at least one sidewall of the sacrificial thin film free from coverage by the insulating layer, and the at least one sidewall of the sacrificial thin film extends from a lower surface of the sacrificial thin film to an upper surface of the sacrificial thin film. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826